Citation Nr: 1123926	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1964 to August 1967. He had one year and nine months of foreign or sea service.  His sole military award was the National Defense Service Medal.  During a portion of his military service, in 1964, 1965, and 1966 he served aboard the USS Markab.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a February 2011 videoconference and a transcript thereof is on file.  


FINDINGS OF FACT

1.  During the Vietnam Conflict, the Veteran served aboard the U.S.S. Markab in the waters off the coast of the Republic of Vietnam but he did not have any duty or period of visitation in the Republic of Vietnam. 

2.  Diabetes is first shown more than a decade after the Veteran's period of military service and is not related to his military service. 


CONCLUSION OF LAW

Diabetes mellitus, to include as due to exposure to Agent Orange, was not incurred in or aggravated by service; and service connection for diabetes mellitus as a chronic disease may not be presumed to have been incurred during service. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309(a), (e) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in March 2009.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also informed that he should submit evidence that he served in-country in the Republic of Vietnam, which meant he physically served in or visited the Republic of Vietnam.  If he were stationed aboard a ship, he was advised to show that he had disembarked in Vietnam.  If he had any orders, etc., in his possession to verity this needed information he should submit it.  

The Veteran was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  He was also informed how VA determined disability ratings and effective dates.  Dingess, Id. 

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) and service personnel records are on file.  Also on file are VA treatment records as well as postservice private clinical records. 

Records from the Social Security Administration are on file; however, it must be noted that they have no bearing on the dispositive matter in this case which is whether the Veteran was actually present in Vietnam during the Vietnam Conflict. 

The VCAA duty to assist a Veteran in obtaining evidence is predicated on the requirement that the Veteran provide sufficient information to identify the relevant records.  38 U.S.C.A. § 5103A(b)(1).  Here, the Veteran has not identified any postservice VA or private records as having a bearing on the aforementioned dispositive issue.  

The Veteran testified at a videoconference in February 2011, a transcript of which is on file.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The STRs are negative for diabetes, and it is neither shown nor contended that diabetes manifested during the Veteran's active service or until many years after termination of his active service in 1967.  The Veteran's service personnel file reflects that he served aboard the USS Markab in 1964, 1965, and 1966. 

A private clinical record in 2004 reflects that the Veteran has diabetes. 

On VA psychiatric examination in June 2008 it was reported that the Veteran had been assigned to a repair ship in the Western Pacific during service.  At one point the ship was off the coast of Vietnam but not close enough to have classified it as being in combat status.  The ship was involved in providing repairs to other ships that were involved in combat. 

Information from the U.S. Army & Joint Services Records Research Center (JSRRC) in May 2009 reflects that it had reviewed numerous official military documents, ship histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  

Significantly, no evidence had been found that indicated that Navy or Coast Guard ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Thus, the JSRRC could not provide evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  

At the February 2011 videoconference the Veteran testified that during service his ship board job was to run steam heat hoses across the decks of tin cans from Vietnam.  He had done this while his ship was off the coast of Vietnam, although he had been unable to see the coast of Vietnam.  He had been involved in fixing and repairing ships which had been off the coast of Vietnam and those ships had been close enough to go into a Vietnamese port. Page 3 of the transcript of that hearing.  He believed that he had been exposed to herbicides from those ships which had come to his ship to be repaired.  He had been diagnosed with diabetes in about 2006 and continued to receive treatment for it.  Page 4.  As a service officer for a veterans service organization he had become aware that diabetes could be due to herbicide exposure.  A VA physician had told him that there was no test which could confirm exposure to herbicides.  Page 5.  He had been aboard the USS Markab AR-23 which was a one star Vietnam warship stationed off the coast of Vietnam from 1964 to 1966.  The Veteran's service representative stated that the Veteran did not recall the names of any of the ships which had come to the Veteran's ship for repairs, and it was believed that these ships had been exposed to herbicides.  It was also stated that there were no known service department records as to which ships actually came, for cleaning, to the ship on which the Veteran was stationed.  Pages 6 and 7.  The Veteran testified that he had sent VA a photocopy of a photograph showing a number of ships which, during the Vietnam conflict, had been tied up next to his ship, the USS Markab, for cleaning (that photograph is attached to his April 2010 VA Form 9, Appeal to the Board).  He stated that while he did not know the names of the ships, the numbers on the bows of several of the ships were legible and could possibly be used to determine if those ships had been exposed to herbicides.  Page 7.  In response to a query as to when the picture was taken, the Veteran testified that the picture was one which he had "found on the computer of my vessel."  Page 8.  Thus, the picture could be from a time frame during which the Veteran was not onboard the USS Markab and that he did not know if it was actually a picture of his vessel when he was stationed aboard it.  The service representative stated that the picture had been found on the Internet.  Page 9.  (the photograph was obtained from http://en.wikipedia.org.wiki/USS_Markab_(AD-21).) 

At the videoconference, the Veteran was informed that the crux of his case was whether or not while on active duty the vessel on which he served was within the inland waters or offshore waters of the Republic of Vietnam for the purpose of establishing a presumption of exposure to herbicides and if this could not be established, he had to present information or evidence that he was actually exposed during the time that he was onboard the USS Markab.  Pages 9 and 10.  The Veteran suggested that the picture might establish "blue water" exposure and, in response, the service representative indicated that what was needed was actual evidence of direct contact with an herbicide because it could not be proven that the Veteran had served inland in Vietnam or off the coast, i.e., brown waters, of Vietnam.  The Veteran stated that his DD-214 established that he had been aboard the USS Markab from 1964 to 1966.  Page 10.  

The presiding Veterans Law Judge indicated that as to the matter of identifying the ships in the photocopy of a photograph that the Veteran had submitted by their identification numbers, it first had to be established that the photograph was taken at a time that the Veteran was stationed aboard the USS Markab.  Page 12.  It was indicated that further development could be done to establish that the Veteran's ship was one which made repairs to other ships during the Vietnam conflict.  The Veteran also testified that he was trying, with the help of his Congressman, to get the "Vietnam medal" (presumably the Vietnam Service Medal).  Page 13.  

The Veteran's service representative requested that the case be held open to allow for a search of information which would show that the ships in the photograph were ships were on a recently released VA list of ships which had been exposed to herbicides.  Pages 13 and 14.  The presiding Veterans Law Judge agreed to hold the case open for 30 days for that purpose.  (However, no such evidence was ever submitted.)  

Information from the Internet website from which the photograph, and partial information pertaining to the USS Markab, was obtained shows that in 1960 the Markab "was redesignated as Repair Ship AR-23" and that "[b]etween 5 July 1962 and 14 September 1966 she [steamed] three times on seven month WestPac deployments" and that '[o]n the next two tours, ships returning from combat patrol off the coast of Vietnam increasingly required her facilities."  Also, the Markab "continued this pattern of West Coast duty and western Pacific deployment into 1969.  Markab earned one campaign star for Vietnam War service" before being decommissioned in December 1969.   

More significantly, the photograph referred to at the videoconference bears a notation that the photograph depicts the USS Markab in 1966 while at Yokosuka, Japan, with five other ships alongside.  However, the Veteran also wrote on the photocopy that of "all the ships we servi[c]ed most came out of Vietnam inner water's and the paint was coming off them" from chemicals.  

The Veteran also submitted two statements concerning a spill of a liquid onboard the USS White Plains in August 1969 which was later determined to be Agent Orange (although the Veteran does not contend that he served on the USS White Plains).  Also, he submitted copies of two prior Board decisions awarding service connection for diabetes on the basis of inservice herbicide exposure.  However, in one of those decisions it was found that the veteran in that case had been on a ship that had served in the inland waters of Vietnam and in the other a ship had actually docked in Vietnam.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

Certain conditions, such as diabetes mellitus, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 3.307(a)(6)(iii) states that service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

The Federal Circuit in Haas found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

It is undisputed that the Veteran now has diabetes mellitus, type II, and that it first manifested decades after termination of the Veteran's military service in 1967 and he was first treated for complications of diabetes beginning at a point in time decades after the 1967 termination of his active service.  Likewise, it is undisputed that he had any actual duty or visitation in the Republic of Vietnam or that he set foot in-country in the Republic of Vietnam.  

No documentation had been located which verified that major U.S. Navy ships transported, stored or used herbicides, including Agent Orange, in Vietnam.  

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

Even if the Veteran were to be awarded the Vietnam Service Medal it would not, as he seems to suggest, establish that he set foot in-country in the Republic of Vietnam during the Vietnam Conflict or that his ship was in the territorial waters of Vietnam.  Here, the Board finds that the Veteran did not set foot on Vietnam soil and that he was never aboard a ship that was in the territorial and coastal waters of Vietnam.  

That the USS Markab may have come in contact with ships that had been in the territorial or coastal waters of Vietnam and that the Veteran, in turn, may have actually boarded such other ships is no more than speculation.  In sum, the Veteran's allegations are simply not probative but, rather, extend into the realm of speculation.  No competent evidence has been presented to corroborate his speculative theory of exposure while on temporary duty aboard other ships far off the coast of Vietnam.  This theory fails to meet the regulatory requirement of in-land service in Vietnam to invoke the presumption applicable under U.S.C.A. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6).  

Moreover, it is not contended or shown that the USS Markab transported any herbicides.  

The Board has considered the copies of two other Board decisions relating to claims for service connection for diabetes based on inservice herbicide exposure.  However, Board decisions are not precedential.  See 38 C.F.R. § 20.1303 (2010) ("previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.).  As noted above, one decision found that a veteran had been on a ship that had served in the inland waters of Vietnam and in the other decision if had been found that a ship had actually docked in Vietnam.  Thus, those decisions are factually dissimilar from the case now before the Board.  

There is no evidence of diabetes during service, nor is it contended otherwise.  On the question of whether service connection may be granted on the basis that diabetes was first diagnosed after service, considering all the evidence, including that the diabetes first manifested many, many years after service, and the absence of any competent medical evidence that associates his diabetes to an injury, disease, or event of service origin, service connection is not warranted on this basis. 

In sum, the only grounds upon which service connection is claimed is that the diabetes is due to inservice herbicide exposure and not that it manifested during or within one year of discharge from his active service in 1967 or is otherwise related to the Veteran's military service.  Because the Board finds that the Veteran was not exposed to herbicides during his military service, the claim must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim and, thus, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for diabetes is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


